Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a Non-final Office Action for application number 16/660,296 BREAST FEEDING ASSEMBLY filed on 10/22/2019.  Claims 1-11 are pending.  

Information Disclosure Statement
The information disclosure statement submitted on 10/22/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 6669064 to Perricone.
	With regards to claim 1, the patent to Perricone discloses a breast feeding assembly being configured to facilitate a nonbreastfeeding caregiver to simulate breastfeeding for an infant, the assembly having a reservoir (28) being fillable with a nourishing fluid, the reservoir being comprised of a fluid impermeable material; a nipple (20,64) being removably attachable to the reservoir wherein the nipple is configured to be suckled by an infant thereby facilitating the infant to consume the nourishing fluid; a pouch (16, 44) being wearable on a user’s chest, the reservoir being removably
positionable in the pouch, the pouch having a nipple opening therein (See Figure 8), the nipple extending outwardly through the nipple opening when the reservoir is positioned in the pouch; a first belt (12) being coupled to the pouch, the first belt being extendable around the user’s chest for retaining the pouch on the user’s chest; and a second belt (12) being coupled to the pouch, the second belt being extendable around the user’s chest for retaining the pouch on the user’s chest, the second belt being matable to the first belt (at 48).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-11 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 6669064 to Perricone and in view of United States Patent No. 3117874 to Horan.
Perricone discloses applicant’s basic inventive concept, all the elements which are shown above and including teaching that the reservoir has a lip extending forwardly therefrom (64), the lip surrounding the aperture, the lip having an outwardly facing surface for attaching to a nipple (20).  Perricone teaches a lip (72) with threads for attaching a cap and it would be obvious to have added threads to the nipple device, in order to attach the nipple securely, threads being used for attaching elements together.  
Also, Perricone does not teach the specific shape of the reservoir, however, Horan teaches an infant reservoir which has a front wall and a perimeter wall, the perimeter wall having a first lateral side and a second lateral side, the reservoir being elongated between the first lateral side and the second lateral side; the front wall has an aperture (2) extending into an interior of the reservoir, the aperture being positioned closer to the first lateral side than the second lateral side.  It would have been obvious from the teachings of Horan to have made the reservoir of this rectangular shape in order to store more fluid in the reservoir.  
With regards to claim 3, Perricone teaches wherein the nipple has a back end and a forward end, the back end being open, the forward end having a dispensing hole extending therethrough, the forward end being rounded, the nipple having an inside surface, the inside surface having an attaching surface (74) for engaging the lip wherein the nipple is configured to receive the nourishing fluid.  Perricone teaches a lip (72) with threads for attaching a cap and it would be obvious to have added threads to the nipple device, in order to attach the nipple securely, threads being used for attaching elements together.  Therefore, it would have been obvious to one of ordinary skill in the art to have added that reservoir is threaded adjacent to the back end, the inside surface threadably engaging the outwardly facing surface of the lip to removably attach the nipple to the reservoir.
With regards claims 4 and 5 and  to the pouch shape, it would be obvious to use a shape to fit the reservoir and to enclose the reservoir for aesthetic appeal including having wherein the pouch has a forward wall, a rear wall and an outer wall extending therebetween, the outer wall having a first lateral side and a second lateral side, the pouch being elongated between the first lateral side and the second lateral side of the outer wall, the forward wall having a cut extending into an interior of the pouch, the cut extending substantially between the first lateral side and the second lateral side of the outer wall, the reservoir being insertable through the cut. 
It would also be obvious to have the pouch shaped as desired for aesthetic appeal including wherein the nipple opening extends through the forward wall into the interior of the pouch, the nipple opening being positioned below the cut, the nipple opening being positioned closer to the first lateral side of the outer wall than the second lateral side of the outer wall, the nipple extending through the nipple opening when the reservoir is positioned in the pouch wherein the nipple is configured to be positioned on the user’s chest in a similar position to a respective one of the user’s nipples.
With regards to claim 6, Perricone teaches, wherein the first belt extends away from the rear wall of the pouch, the first belt extending laterally away from a bottom side of the outer wall of the pouch, the first belt having a distal end with respect to the pouch. It would be obvious to place the belt as desired to hold the device to the chest as needed.  
With regards to claim 7, Perricone teaches a first mating member (56) being coupled to the distal end of the first belt.
With regards to claim 8, Perricone teaches, wherein the second belt extends away from the rear wall of the pouch and it would be obvious to place the belt as needed for placement of the reservoir on the user, the second belt extending laterally away from the second lateral side of the outer wall of the pouch, the second belt having a distal end with respect to the pouch.
	With regards to claim 9, Perricone teaches an adjuster having the second belt being looped (54) therethrough for adjusting a length of the second belt.
	With regards to claim 10, Perricone teaches a second mating member being coupled to the distal end of the second belt, the second mating member releasably engaging the first mating member for retaining the pouch on the user’s chest.
	With regards to claim 11, as argued above, it would be obvious to one of ordinary skill in the art to have a breast feeding assembly being configured to facilitate a nonbreastfeeding caregiver to simulate breastfeeding for an infant, the assembly 
a reservoir being fillable with a nourishing fluid, the reservoir being comprised of a fluid impermeable material, the reservoir having a front wall and a perimeter wall, the perimeter wall having a first lateral side and a second lateral side, the reservoir being elongated between the first lateral side and the second lateral side, the front wall having an aperture extending into an interior of the reservoir, the front wall having a lip extending forwardly therefrom, the lip surrounding the aperture, the lip having an outwardly facing surface, the outwardly facing surface being threaded, the aperture being positioned closer to the first lateral side than the second lateral side; a nipple being removably attachable to the reservoir wherein the nipple is configured to be suckled by an infant thereby facilitating the infant to consume the nourishing fluid, the nipple having a back end and a forward end, the back end being open, the forward end having a dispensing hole extending therethrough, the forward end being rounded, the nipple having an inside surface, the inside surface being threaded adjacent to the back end, the inside surface threadably engaging the outwardly facing surface of the lip to removably attach the nipple to the reservoir wherein the nipple is configured to receive the nourishing fluid; a pouch being wearable on a user’s chest, the reservoir being removably positionable in the pouch, the pouch having a nipple opening therein, the nipple extending outwardly through the nipple opening when the reservoir is positioned in the pouch, the pouch having a forward wall, a rear wall and an outer wall extending therebetween, the outer wall having a first lateral side and a second lateral side, the pouch being elongated between the first lateral side and the second lateral side of the outer wall, the forward wall having a cut extending into an interior of the pouch, the cut extending substantially between the first lateral side and the second lateral side of the outer wall, the reservoir being insertable through the cut, the nipple opening extending through the forward wall into the interior of the pouch, the nipple opening being positioned below the cut, the nipple opening being positioned closer to the first lateral side of the outer wall than the second lateral side of the outer wall, the nipple extending through the nipple opening when the reservoir is positioned in the pouch wherein the nipple is configured to be positioned on the user’s chest in a similar position to a respective one of the user’s nipples; a first belt being coupled to the pouch, the first belt being extendable around the user’s chest for retaining the pouch on the user’s chest, the first belt extending away from the rear wall of the pouch, the first belt extending
laterally away from the first lateral side of the outer wall of the pouch, the first belt having a distal end with respect to the pouch; a first mating member being coupled to the distal end of the first belt; a second belt being coupled to the pouch, the second belt being extendable around the user’s chest for retaining the pouch on the user’s chest, the second belt extending away from the rear wall of the pouch, the second belt extending laterally away from the second lateral side of the outer wall of the pouch, the second belt having a distal end with respect to the pouch; an adjuster having the second belt being looped therethrough for adjusting a length of the second belt; and
a second mating member being coupled to the distal end of the second belt, the second mating member releasably engaging the first mating member for retaining the pouch on the user’s chest.

   
Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached (Mon-Fri 8am-5:00pm).  The fax machine number for the Technology center is 571-273-8300 (formal amendments), informal amendments or communications 571-273-6823.  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        6/8/21